Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made the 29th day of October 2010, between PENNS WOODS
BANCORP, INC. (“Penns Woods”), a Pennsylvania business corporation, JERSEY SHORE
STATE BANK (“JSSB”), a Pennsylvania banking institution and wholly owned
subsidiary of Penns Woods (Penns Woods and JSSB are sometimes referred to herein
collectively as the “Employer”), and RICHARD A. GRAFMYRE, an adult individual
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Penns Woods and JSSB desire to employ Executive and enter into an
agreement setting forth the terms and conditions of such employment.

 

WHEREAS, Executive desires to accept such employment with Penns Woods and JSSB
on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.                                      Employment.  Penns Woods and JSSB hereby
employ Executive, and Executive hereby accepts employment with Penns Woods and
JSSB (including its wholly-owned subsidiary, the M Group, Inc. d/b/a the
Comprehensive Financial Group), on the terms and conditions set forth in this
Agreement.

 

2.                                      Titles and Duties of Executive.

 

(a)              Executive shall be employed as the President and Chief
Executive Officer of Penns Woods and JSSB.  Executive shall perform and
discharge well and faithfully such management and administrative duties as an
executive officer of Penns Woods and JSSB as may be assigned to him from time to
time by the Board of Directors of Penns Woods (the “Penns Woods Board”), the
Board of Directors JSSB (the “JSSB Board”), the Chairman of the Penns Woods
Board, or the Chairman of the JSSB Board, as applicable, and which are
consistent with his positions as the President and Chief Executive of Penns
Woods and JSSB.  Executive shall report directly to the Penns Woods Board and
JSSB Board and the Chairman thereof.  Executive shall devote his full time,
attention and energies to the business of the Employer during the Employment
Period (as defined in Section 3); provided, however, that this Section shall not
be construed as preventing Executive from (a) investing his personal assets in
enterprises that do not compete with Penns Woods, JSSB or any of their
majority-owned subsidiaries (except as an investor owning less than 5% of the
stock of a publicly-owned company), or (b) being involved in any civic,
community or other activities with the prior approval of the Boards of Directors
of Penns Woods and JSSB.

 

(b)              No later than the first meetings of the Penns Woods Board and
the JSSB Board following the commencement of the Employment Period, Executive
shall be appointed to the Penns Woods Board and the JSSB Board and, thereafter
during the Employment Period, Penns Woods and JSSB shall cause Executive to be
nominated to the Penns Woods Board and the JSSB Board, respectively, and use its
reasonable efforts to cause Executive to be re-elected to Penns Woods Board and
the JSSB Board, respectively; provided that Executive meets all of the

 

1

--------------------------------------------------------------------------------


 

necessary requirements for such appointment, nomination, and re-election. 
Executive shall not receive any remuneration whatsoever for his service as a
member of the Penns Woods Board and the JSSB Board.

 

3.                                      Term of Agreement.

 

(a)              This Agreement shall be for a period (the “Employment Period”)
commencing on the date of this Agreement and ending on October 28, 2013;
provided, however, that, commencing on October 29, 2013 and on October 29 of
each succeeding year (each an “Annual Renewal Date”), the Employment Period
shall be automatically extended for one (1) additional year from the applicable
Annual Renewal Date, unless the Employer or Executive shall give written notice
of nonrenewal to the other party at least sixty (60) days prior to an Annual
Renewal Date, in which event this Agreement shall terminate at the end of the
then existing Employment Period.  Neither the expiration of the Employment
Period, nor the termination of this Agreement, shall affect the enforceability
of the provisions of Sections 7, 8 and 9.

 

(b)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically for Cause (as defined below) upon fifteen (15)
days’ prior written notice (setting forth the section relied upon and setting
forth in reasonable detail the facts and circumstances claimed to provide the
basis for termination for Cause) from the Boards of Directors of Penns Woods and
JSSB to Executive, unless such Cause has been cured within such fifteen (15) day
period (if capable of being cured).  As used in this Agreement, “Cause” shall
mean any of the following:

 

(i)                       Executive’s conviction of, or plea of guilty or nolo
contendere to, a felony, a crime of falsehood, or a crime involving moral
turpitude, or the actual incarceration of Executive for a period of at least
thirty (30) days;

 

(ii)                    Executive’s failure to follow the good faith lawful
instructions of the Boards of Directors of Penns Woods and JSSB, following his
receipt of written notice of such instructions;

 

(iii)                 Executive’s intentional failure to substantially perform
his duties to, or on behalf of, Penns Woods or JSSB, other than a failure
resulting from Executive’s incapacity because of disability;

 

(iv)                Executive’s intentional violation, in the reasonable good
faith judgment of the board of directors, of (A) any material law, rule or
regulation (other than traffic violations or similar offenses), (B) any
memorandum of understanding or cease and desist order of a federal or state
banking agency applicable to the Employer, (C) any code of conduct or ethics
applicable to officers or employees of Penns Woods or JSSB, or (D) any material
provision of this Agreement;

 

2

--------------------------------------------------------------------------------


 

(v)                   Executive’s breach of fiduciary duty, in connection with
his employment hereunder, which involves personal profit or which results in
demonstrable material injury to Penns Woods or JSSB;

 

(vi)                Executive’s removal or prohibition from being an
institution-affiliated party by a final order of an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act or by the
Pennsylvania Department of Banking pursuant to state law; or

 

(vii)             Executive’s failure to relocate his primary residence to a
location in Lycoming County, Pennsylvania within twenty-five (25) miles of
Williamsport, Pennsylvania within one (1) year after the commencement of the
Employment Period.

 

If this Agreement is terminated for Cause, Executive’s rights under this
Agreement shall cease as of the effective date of such termination.

 

(c)               Notwithstanding the provisions of Section 3(a) of this
Agreement, this Agreement shall terminate automatically upon Executive’s
voluntary termination of employment (other than for Good Reason (as defined in
Section 5(d)) or the reasons set forth in Section 3(e)), retirement at
Executive’s election, or Executive’s death, and Executive’s rights under this
Agreement shall cease as of the date of such voluntary termination, retirement
at Executive’s election, or death; provided, however, that, if Executive dies
after he delivers a Notice of Termination (as defined in Section 5(d)), the
provisions of Section 16(b) shall apply.

 

(d)              Notwithstanding the provisions of Section 3(a), this Agreement
shall terminate automatically upon Executive’s disability and Executive’s rights
under this Agreement shall cease as of the date of such termination; provided,
however, that, if Executive becomes disabled after Executive delivers a Notice
of Termination, Executive shall be entitled to receive all of the compensation
and benefits provided for in, and for the term set forth in, Section 5 of this
Agreement.  For purposes of this Agreement, disability shall mean Executive’s
incapacitation by accident, sickness, or otherwise which renders Executive
mentally or physically incapable of performing the services required hereunder
of Executive for a period of six (6) consecutive months.

 

(e)               Notwithstanding the provisions of Section 3(a), in the event
that the Chairman of the Penns Woods Board and JSSB Board as of the date of this
Agreement fails to relinquish day-to-day operational control of Penns Woods and
JSSB to Executive by December 31, 2011, Executive shall have the right during
the ninety (90) day period following such date to voluntarily terminate his
employment with the Employer by delivering a notice in writing to the Employer
specifying the grounds upon which Executive intends to terminate his employment
hereunder.  In the event Executive terminates his employment under this
Section 3(e), Executive shall be entitled to receive continuation of his then
current annual base salary for twelve (12) months, payable at such times as
salaries are paid to other executive officers of the Employer.

 

3

--------------------------------------------------------------------------------


 

(f)                Executive agrees that, in the event his employment under this
Agreement terminates for any reason, Executive shall concurrently resign as a
director of Penns Woods, JSSB and any affiliate of either, if he is then serving
as a director of any of such entities.

 

4.                                      Employment Period Compensation.

 

(a)              Salary.  During the Employment Period, Executive shall be paid
a base salary at the rate of $245,000 per year, payable at such times as
salaries are paid to other executive officers of the Employer.  The Board of
Directors of Penns Woods or JSSB shall review Executive’s base salary annually
and may, from time to time, in its discretion increase Executive’s base salary. 
Any and all such increases in base salary shall be deemed to constitute
amendments to this subsection to reflect the increased amounts, effective as of
the dates established for such increases by appropriate corporate action.

 

(b)              Discretionary Bonus.  During the Employment Period, Executive
shall be entitled to participate in an equitable manner with other senior
management employees of the Employer in such annual or other periodic bonus
programs (if any) as may be maintained from time to time by the Employer for its
executive officers; provided, however, that Executive shall not be entitled to
participate in such bonus programs for the 2010 performance period.

 

(c)               Vacation and Sick Leave.  During the Employment Period,
Executive shall be entitled to such paid vacation as may be determined in
accordance with the personnel policies of the Employer from time to time in
effect, but in no event less than five (5) weeks per annum; provided, however,
that Executive shall not be entitled to any vacation during the 2010 calendar
year.  During the Employment Period, Executive shall be entitled to an annual
sick leave benefit as may be determined in accordance with the personnel
policies of the Employer from time to time in effect, but in no event less than
forty (40) hours per year; provided, however, that Executive shall be entitled
to accrue, on a pro rata basis, eight (8) hours of sick leave per month during
the 2010 calendar year.  Executive shall not be entitled to receive any
additional compensation from the Employer for failure to take all of his
entitled vacation or sick leave time.  Executive shall be able to accumulate
unused vacation or sick leave time from one year to the next in accordance with
the personnel policies of the Employer from time to time in effect.

 

(d)              Employee Benefit Plans.  During the Employment Period,
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, welfare benefit plan or similar
employee benefit plans or arrangements (including, but not limited to, stock
option plans, short- or long-term disability plans, life insurance programs, and
health insurance) made available from time to time to employees of the Employer
in accordance with the provisions of such plans.  The base salary and any bonus
payable to Executive under Section 4 shall be considered covered compensation
for purposes of such plans to the maximum extent permitted by the terms of such
plans.  Nothing paid to Executive under any plan or arrangement presently in
effect or made available in the future shall be deemed to be in lieu of the
amounts payable to Executive pursuant to Section 4(a) hereof.

 

(e)               Expense Reimbursement.  The Employer shall promptly reimburse
Executive, upon submission of appropriate documentation, for reasonable business
expenses, including

 

4

--------------------------------------------------------------------------------


 

travel and reasonable entertainment expenses, incurred by Executive in
accordance with the expense reimbursement policies of the Employer in effect
from time to time.

 

(f)                Automobile. During the Employment Period, the Employer shall
provide Executive with a mid-size automobile selected by the Employer (which
shall be owned or leased by the Employer) for the Executive’s business use (and
ancillary personal use).  The Employer will cover all repairs and operating
expenses of said automobile, including the cost of liability insurance,
comprehensive and collision insurance.  Upon termination of Executive’s
employment hereunder for any reason, Executive shall either immediately return
the vehicle to the Employer or purchase the vehicle (or assume the lease) in
accordance with the Employer’s vehicle purchase policy.  Upon request by the
Employer, Executive shall submit to the Employer on a timely basis documentation
which defines the percentage of Executive’s use of the vehicle which was for
business purposes.

 

(g)               Club Dues.  During the Employment Period, the Employer shall
pay the initiation fees, assessments, and dues for Executive and his spouse to
be members of the Williamsport Country Club and the Ross Club and reimburse
Executive for all ordinary, necessary, and reasonable business-related expenses
incurred by Executive on Employer business at said clubs.  As a condition to
receiving such reimbursements, Executive shall submit to the Employer on a
timely basis business expense reports in accordance with the expense
reimbursement policies of the Employer in effect from time to time.

 

(h)              Sign-On Bonus.  Executive shall be entitled to a sign-on bonus
in the amount of $50,000, which shall be paid within ninety (90) days following
the commencement of the Employment Period.  If Executive resigns without Good
Reason or is terminated for Cause less than one (1) year after the commencement
of the Employment Period, Executive shall be required to pay back a pro-rata
portion of the sign-on bonus to the Employer within sixty (60) days after such
termination, which amount will be determined by multiplying the amount of the
sign-on bonus received by Executive (if any) by a fraction, the numerator which
is the number of days from the date of Executive’s termination of employment
until the first anniversary of the commencement of the Employment Period and the
denominator of which is 365.  In addition, if Executive fails to relocate his
primary residence to a location in Lycoming County, Pennsylvania within
twenty-five (25) miles of 300 Market Street, Williamsport, Pennsylvania within
three hundred sixty (360) days after the commencement of the Employment Period,
Executive shall be required to repay the entire sign-on bonus within sixty (60)
days after the first anniversary of the commencement of the Employment Period.

 

5.                                      Rights in Event of Termination of
Employment Following a Change in Control.

 

(a)              Benefits.  If a Change in Control (as defined in Section 5(e))
shall occur and concurrently therewith or during a period of twenty-four (24)
months thereafter Executive’s employment hereunder is terminated by the Employer
without Cause (other than for the reasons set forth in Section 3(d)) or by
Executive with Good Reason, Executive shall be entitled to receive a lump-sum
cash payment, no later than thirty (30) days following the date of such
termination, in an amount equal to two (2) times Executive’s annual base salary
then in effect (or immediately prior to any reduction resulting in a termination
for Good Reason).

 

5

--------------------------------------------------------------------------------


 

(b)              Limitation on Benefits.  Notwithstanding anything in this
section or elsewhere in this Agreement to the contrary, in the event the
payments and benefits payable hereunder to or on behalf of Executive (which the
parties agree will not include any portion of payments allocated to the
non-competition and non-solicitation provisions of Sections 7 and 9 that are
classified as payments of reasonable compensation for purposes of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”)), when added to
all other amounts and benefits payable to or on behalf of Executive, would
result in the loss of a deduction under Code Section 280G, or the imposition of
an excise tax under Code Section 4999, the amounts and benefits payable
hereunder shall be reduced to such extent as may be necessary to avoid such loss
of deduction or imposition of excise tax.  In applying this principle, the
reduction shall be made in a manner consistent with the requirements of Code
Section 409A and where two or more economically equivalent amounts are subject
to reduction, but payable at different times, such amounts shall be reduced on a
pro-rata basis.  All calculations required to be made under this subsection will
be made by Penns Woods’ independent public accountants, subject to the right of
Executive’s professional advisors to review the same.  The parties recognize
that the actual implementation of the provisions of this subsection are complex
and agree to deal with each other in good faith to resolve any questions or
disagreements arising hereunder.

 

(c)               Exclusive Remedy.  The amounts payable pursuant to this
Section 5 shall constitute Executive’s sole and exclusive remedy in the event of
the termination of Executive’s employment in accordance with Section 5(a).

 

(d)              Good Reason Defined.  Executive shall be considered to have
terminated employment hereunder for “Good Reason” if such termination of
employment occurs on or within twenty-four (24) months after a Change in Control
and is on account of any of the following actions by the Employer without
Executive’s express written consent:

 

(i)                  A material diminution in Executive’s authority, duties or
other terms or conditions of employment as the same exist on the date of the
Change in Control;

 

(ii)               Any reassignment of Executive to a location greater than 50
miles from the location of his office on the date of the Change in Control,
unless such new location is closer to Executive’s primary residence than the
location on the date of the Change in Control;

 

(iii)            Any failure to pay Executive any amounts due and owing to him
under Section 4 of this Agreement, which constitutes a material breach by the
Employer of this Agreement;

 

(iv)           Any failure to provide Executive with any benefits enjoyed by
Executive under any of Penns Woods’ or JSSB’s retirement or pension, life
insurance, medical, health and accident, disability or other material employee
plans in which Executive participated at the time of the Change in Control or
the taking of any action that would materially reduce any of such benefits in
effect at the time of the Change in Control, except for any reductions in
benefits or other actions resulting from changes to or reductions in benefits
applicable to employees generally;

 

6

--------------------------------------------------------------------------------


 

(v)              Any requirement that Executive travel in the performance of his
duties on behalf of Penns Woods or JSSB for a significantly greater period of
time during any year than was required of Executive during the year preceding
the year in which the Change in Control occurred, which results in a material
negative change to Executive in the employment relationship; or

 

(vi)           Any other material breach of this Agreement.

 

Notwithstanding the foregoing, a termination by Executive shall not be for Good
Reason, unless Executive shall have given the Employer at least ten
(10) business days written notice (a “Notice of Termination”) specifying the
grounds upon which Executive intends to terminate his employment hereunder for
Good Reason and such notice is received by the Employer within ninety (90) days
of the date the event of Good Reason occurred.  In addition, any action or
inaction by the Employer which is remedied within thirty (30) days following a
Notice of Termination shall not constitute Good Reason for termination hereunder
and shall render such Notice of Termination null and void.

 

(e)               Change in Control Defined.  As used in this Agreement, “Change
in Control” shall mean the occurrence of any one of the following:

 

(i)                  (A) a merger, consolidation, or division involving Penns
Woods or JSSB, (B) a sale, exchange, transfer, or other disposition of
substantially all of the assets of Penns Woods or JSSB, or (C) a purchase by
Penns Woods or JSSB of substantially all of the assets of another entity, unless
(x) such merger, consolidation, division, sale, exchange, transfer, purchase or
disposition is approved in advance by 66-2/3% or more of the members of the
Board of Directors of Penns Woods who are not interested in the transaction and
(y) a majority of the members of the Board of Directors of the legal entity
resulting from or existing after any such transaction and of the Board of
Directors of such entity’s parent corporation, if any, are former members of the
Board of Directors of Penns Woods or JSSB;

 

(ii)               a “person” or “group” (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934) becomes the “beneficial owner” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934) of 25% or more
of the outstanding shares of common stock of Penns Woods;

 

(iii)            at any time during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of Penns Woods cease to constitute a majority of such Board (unless
the election or nomination of each new director was approved by a vote of at
least 51% of the directors who were directors at the beginning of such period);
or

 

(iv)           any other change in control similar in effect to any of the
foregoing and designated as a change in control by the Board of Directors of
Penns Woods or JSSB.

 

(f)                Notwithstanding the foregoing, to the extent the definition
of “Change in Control” as set forth in Section 5(e) does not amount to a “change
in control event” as defined

 

7

--------------------------------------------------------------------------------


 

under Treas. Reg. § 1.409A-3(i)(5), then the benefits set forth in
Section 5(a) shall be paid at the same time and in the same form as benefits are
paid under Section 6(a).

 

6.                                      Rights in Event of Termination of
Employment absent a Change in Control.

 

(a)              Benefits.  In the event that Executive’s employment is
involuntarily terminated by the Employer without Cause (other than by reason of
Section 3(d)) absent a Change in Control, the Employer shall continue to pay
Executive’s then current annual base salary under Section 4(a) for the greater
of: (i) the number of full months remaining in the Employment Period as of the
date of termination of employment or (ii) six (6) months.  With respect to
clause (i) of this Section, a final pro rated payment shall be made for any
fraction of a month remaining in the Employment Period as of the date of his
termination of employment.  In addition, during the period in which Executive is
receiving continued payments of base salary in accordance with the immediately
preceding sentence, Executive shall be permitted to continue participation in,
and the Bank shall maintain the same level of contribution for, Executive’s
participation in the Bank’s medical/health insurance in effect with respect to
Executive during the one (1) year period prior to his termination of employment,
or, if the Bank is not permitted to provide such benefits because Executive is
no longer an employee or as a result of any applicable legal requirement,
Executive shall receive a dollar amount, on or within thirty (30) days following
the date of termination, equal to the cost to Executive of obtaining such
benefits (or substantially similar benefits).

 

(b)              Exclusive Remedy.  The amounts payable pursuant to this
Section 6 shall constitute Executive’s sole and exclusive remedy in the event of
involuntary termination of Executive’s employment by the Employer without Cause
(other than by reason of Section 3(d)) in the absence of a Change in Control.

 

(c)               Limitation on Benefits.  Notwithstanding anything herein to
the contrary, to the extent the provisions of Code Section 280G become
applicable to payments or benefits to be provided under this Section 6, the
provisions of Section 5(b) shall apply to such payments or benefits.

 

7.                                      Covenant Not to Compete.

 

(a)              Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Penns Woods and JSSB and accordingly
agrees, in consideration of this Agreement, including without limitation the
three-year initial term hereof, that, during and for the applicable period set
forth in Section 7(c), Executive shall not:

 

(i)                  be engaged, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly-owned company) or otherwise, in the banking or financial services
business within twenty-five (25) miles of 300 Market Street, Williamsport,
Pennsylvania (the “Non Competition Area”); or

 

8

--------------------------------------------------------------------------------


 

(ii)               provide financial or other assistance to any person, firm,
corporation, or enterprise engaged in the banking or financial services business
in the Non Competition Area;

 

provided, however, that nothing in this Section 7(a) shall be construed as
preventing Executive from being engaged solely in securities brokerage or
financial planning activities following termination of Executive’s employment,
for his own account or on behalf of another person, in the following
Pennsylvania Counties:  Columbia, Northumberland, Montour, and Union.

 

(b)              It is expressly understood and agreed that, although Executive,
Penns Woods and JSSB consider the restrictions contained in
Section 7(a) reasonable for the purpose of preserving for Penns Woods and JSSB
their goodwill and other proprietary rights, if a final judicial determination
is made by a court or arbitrator having jurisdiction that the time or territory
or any other restriction contained in Section 7(a) is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 7(a) shall not be rendered void but shall be deemed amended to apply as
to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

(c)               The provisions of this Section 7 shall be applicable
commencing on the date of this Agreement and ending on one of the following
dates, as applicable:

 

(i)                  if Executive voluntarily terminates his employment (other
than for Good Reason or the reasons set forth in Section 3(e)) or Executive’s
employment is terminated for Cause in accordance with the provisions of
Section 3(b), one (1) year following the effective date of termination of
employment;

 

(ii)               if Executive becomes entitled to receive the payment set
forth in Section 5(a), one (1) year following the effective date of termination
of employment;

 

(iii)            if Executive’s employment is involuntarily terminated in
accordance with the provisions of Section 3(d) or 6, and Executive actually
receives payments under a disability plan or program maintained by the Employer
or severance payments under Section 6, respectively, the lesser of one (1) year
following the effective date of termination of employment or the period during
which such payments remain in effect;

 

(iv)           if Executive’s employment terminates as a result of delivery of a
notice of nonrenewal by the Employer in accordance with Section 3(a), the ending
date of the then existing Employment Period; or

 

(v)              if Executive’s employment terminates as a result of delivery of
a notice of nonrenewal by Executive in accordance with Section 3(a), one
(1) year following the ending date of the then existing Employment Period.

 

8.                                       Unauthorized Disclosure.  During the
Employment Period and at any time thereafter, Executive shall not, without the
written consent of the Boards of Directors of Penns Woods and JSSB, or a person
authorized thereby, knowingly disclose to any person, other than an employee of
Penns Woods or JSSB, or a person to whom disclosure is reasonably necessary

 

9

--------------------------------------------------------------------------------


 

or appropriate in connection with the performance by Executive of his duties
hereunder, any material confidential information obtained by him while in the
employ of the Employer with respect to Penns Woods’, JSSB’s or any of their
majority-owned subsidiaries’ services, products, improvements, formulas, designs
or styles, processes, customers, methods of business or any business practices
the disclosure of which could be or would be damaging to Penns Woods, JSSB or
any such subsidiary; provided, however, that confidential information shall not
include any information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent,
or direction of Executive), or any information that must be disclosed as
required by law.

 

9.                                       Nonsolicitation of Customers and
Employees.  Executive hereby agrees that he shall not during any period that he
is subject to the provisions of Section 7, directly or indirectly, (i) solicit
any customer of Penns Woods, JSSB or any majority-owned subsidiary of either of
them located in the Non-Competition Area for any banking or financial services
business, or (ii) solicit any persons who are currently or were within six
(6) months prior to Executive’s termination date employees of Penns Woods, JSSB
or any majority-owned subsidiary of either of them.  Executive also agrees that
he shall not, for the period described in the preceding sentence, encourage or
induce any of such customers or employees of Penns Woods, JSSB or any
majority-owned subsidiary of either of them to terminate their business
relationship with any of such entities.

 

10.                                 Remedies.  Executive acknowledges and agrees
that the remedy at law of the Employer for a breach or threatened breach of any
of the provisions of Section 7, 8 or 9 would be inadequate and, in recognition
of this fact, in the event of a breach or threatened breach by Executive of any
of the provisions of Section 7, 8 or 9, it is agreed that the Employer shall be
entitled to, without posting any bond to the extent permitted by law, and the
Executive agrees not to oppose any request of the Employer for, equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction, or any other equitable remedy which may then be
available.  Nothing contained in this section shall be construed as prohibiting
the Employer from pursuing any other remedies available to them, at law or in
equity, for such breach or threatened breach.

 

11.                                 Legal Expenses.  If Executive obtains a
judgment, award or settlement which enforces a material disputed right or
benefit under this Agreement, Penns Woods or JSSB shall pay to him, within ten
days after demand therefor, all legal fees and expenses incurred by him in
seeking to obtain or enforce such right or benefit.

 

12.                                 Notices.  Except as otherwise provided in
this Agreement, any notice required or permitted to be given under this
Agreement shall be deemed properly given if in writing and if mailed by
registered or certified mail, postage prepaid with return receipt requested, to
Executive’s residence (as then reflected in the personnel records of the
Employer), in the case of notices to Executive, and to the then principal
offices of Penns Woods, in the case of notices to the Employer.

 

13.                                 Waiver.  No provision of this Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing and signed by Executive

 

10

--------------------------------------------------------------------------------


 

and the Employer.  No waiver by any party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

14.                                 Assignment.  This Agreement shall not be
assignable by any party, except by the Employer to any affiliated company or to
any successor in interest to its businesses.

 

15.                                 Entire Agreement; Effect on Prior
Agreements.  This Agreement contains the entire agreement of the parties
relating to the subject matter of this Agreement.

 

16.                                 Successors; Binding Agreement.

 

(a)               The Employer will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Penns Woods and/or JSSB to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession had taken place.  Failure by the Employer to obtain such assumption
and agreement prior to the effectiveness of any such succession shall constitute
a material breach of this Agreement and the provisions of Section 5 (relating to
termination of employment following a Change in Control) shall apply as though a
Notice of Termination was authorized and had been timely given.  As used in this
Agreement, “Penns Woods”, and “JSSB” shall mean Penns Woods and JSSB, as defined
previously, and any successor to their respective businesses and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of law
or otherwise.

 

(b)              This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
heirs, distributees, devisees, and legatees.  If Executive should die after a
Notice of Termination is delivered by Executive, or following termination of
Executive’s employment without Cause or pursuant to Section 3(e), and any
amounts would be payable to Executive under this Agreement if Executive had
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to Executive’s devisee, legatee, or other designee, or, if
there is no such person, to Executive’s estate.  The preceding sentence shall
also apply to the last clause of Section 3(c).

 

17.                                 No Mitigation or Offset.  Executive shall
not be required to mitigate the amount of any payment or benefit provided for in
this Agreement by seeking employment or otherwise.  Further, there shall be no
offset against any amount or benefit payable or provided hereunder following
Executive’s termination of employment solely by reason of his employment with
another employer.

 

18.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

19.                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws principles.

 

20.                                 Headings.  The section headings of this
Agreement are for convenience only and shall not control or affect the meaning
or construction, or limit the scope or intent, of any of the provisions of this
Agreement.

 

21.                                 Number.  Words used herein in the singular
form shall be construed as being used in the plural form, as the context
requires, and vice versa.

 

22.                                 Regulatory Matters.  The obligations of the
Employer under this Agreement shall in all events be subject to any required
limitations or restrictions imposed by or pursuant to the Federal Deposit
Insurance Act or the Pennsylvania Banking Code of 1965 as the same may be
amended from time to time.

 

23.                                 Tax Withholding.  All payments made and
benefits provided hereunder shall be subject to such federal, state and local
tax withholding as may be required by law.

 

24.                                 Indemnification; Liability Insurance.  The
Employer shall indemnify Executive, to the fullest extent permitted by
Pennsylvania law, with respect to any threatened, pending, or contemplated
action, suit, or proceeding brought against Executive by reason of the fact that
Executive is or was a director, officer, employee, or agent of the Employer or
is or was serving at the written request of the Employer as a director, officer,
employee, or agent of another person or entity.  Executive’s right to
indemnification provided herein is not exclusive of any other rights to which
Executive may be entitled under any bylaw, agreement, vote of shareholders, or
otherwise, and shall continue beyond the term of this Agreement.

 

25.                                 Compliance with Code Section 409A.

 

(a)               Notwithstanding anything in this Agreement to the contrary,
the receipt of any benefits under this Agreement as a result of a termination of
employment shall be subject to satisfaction of the condition precedent that
Executive undergo a “separation from service” within the meaning of Treas. Reg.
§ 1.409A-1(h) or any successor thereto.  In addition, if Executive is deemed to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provisions of any
benefit that is required to be delayed pursuant to Code Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six (6) month period measured from the date of
Executive’s “separation from service” (as such term is defined in Treas. Reg. §
1.409A-1(h)), or (ii) the date of Executive’s death (the “Delay Period”). 
Within ten (10) days following the expiration of the Delay Period, all payments
and benefits delayed pursuant to this section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

12

--------------------------------------------------------------------------------


 

(b)              Except as otherwise expressly provided herein, to the extent
any expense reimbursement or other in-kind benefit is determined to be subject
to Code Section 409A, the amount of any such expenses eligible for reimbursement
or in-kind benefits in one calendar year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year (except under
any lifetime limit applicable to expenses for medical care), in no event shall
any expenses be reimbursed or in-kind benefits be provided after the last day of
the calendar year following the calendar year in which Executive incurred such
expenses or received such benefits, and in no event shall any right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.

 

(c)               Any payments made pursuant to Sections 5 and 6, to the extent
of payments made from the date of termination through March 15th of the calendar
year following such date, are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) and thus payable pursuant to the
“short-term deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the
extent such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made
upon an involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision. 
Notwithstanding the foregoing, if the Employer determines that any other
payments hereunder fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), the payment of such benefit shall be delayed to the minimum extent
necessary so that such payments are not subject to the provisions of Code
Section 409A(a)(1).

 

IN WITNESS WHEREOF, the parties have executed this Agreement, or caused it to be
executed, as of the date first above written.

 

PENNS WOODS BANCORP, INC.

 

 

 

 

 

 

By:

/s/ Ronald A. Walko

 

Date: October 29, 2010

 

 

 

(“Penns Woods”)

 

 

 

 

 

 

 

 

JERSEY SHORE STATE BANK

 

 

 

 

 

By:

/s/ Ronald A. Walko

 

Date: October 29, 2010

 

 

 

(“JSSB”)

 

 

 

 

 

 

 

 

/s/ Richard A. Grafmyre (SEAL)

 

Date: October 29, 2010

 

 

 

RICHARD A. GRAFMYRE

 

 

 

 

 

(“Executive”)

 

 

 

13

--------------------------------------------------------------------------------